UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 8, 2014 FIRST LIBERTY POWER CORP. Exact name of registrant as specified in its charter Nevada 000-52928 90-0748351 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7251 W. Lake Mead Blvd, Suite 300, Las Vegas NV (Address of principal executive offices) (Zip Code) (702) 675-8198 Registrant’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers Departure of Principal Officers Mr. Dimitrios Trikeriotis Resigned:December 8, 2014 Positions:Chief Operating Officer Mr. Trikeriotis’s resignation as a Chief Operating Officer of the Company was accepted by the board of directors on December 8, 2014. Chief Operating Officer duties will be undertaken by existing members of the Company at this time. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. First Liberty Power Corp. Dated: December 9, 2014 By: /s/ Donald Nicholson Name: Donald Nicholson ` Title: President & CEO 2
